DETAILED ACTION
	Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, 108, and 113-117 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on June 29, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117) along with an election of species in the reply filed on June 29, 2022 is acknowledged.  Claim 108 is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  As the elected species has been found to be patentable and the Markush grouping has been found to be improper, the search has been expanded to encompass where the PBD drug moiety (D) is described in claim 42 and where D” is D1 or D2, and E” is one of E1-E6.  
Priority
The following continuity data is acknowledged and granted in the present application:
CONTINUING DATA
This application is a 371 of PCT/US2018/067179 12/21/2018
PCT/US2018/067179 has PRO 62/751,941 10/29/2018
PCT/US2018/067179 has PRO 62/697,640 07/13/2018 
PCT/US2018/067179 has PRO 62/645,512 03/20/2018 
PCT/US2018/067179 has PRO 62/608,778 12/21/2017 

Information Disclosure Statement
The Information Disclosure Statement filed on June 29, 2022 has been considered by the Examiner.
Improper Markush Grouping Rejections
Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formulae I, II, and III is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Firstly, the formulae do not contain a constant core structure as each component can be variable.  Also, the definition of the PBD drug moiety includes linker groups and compound that are not pyrrolobenzodiazepine drugs such as those in claim 42 where D” is not selected from D1 or D2, as D3 and D4 lead to compounds that are not pyrrolobenzodiazepine compounds. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Limiting the claims to where the PBD drug moiety is in as claim 42 with D” being D1 or D2 would be sufficient to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 107, and 108, base claim 1 states that the compounds are antibody-drug conjugates, but the structure of formulae I and II do not require an antibody to be present.  The formulae only require that a protein based recognition-molecule be present.  It is not known whether the claims should be limited to only antibody drug conjugates or to any conjugate of a PBD drug to a protein that can be recognized by any other method or substance.
For claims 2, 6, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117, the claims refer to “stretcher units” and “specificity units.”  The terms are not clearly defined in the present disclosure, and it is not known what the required lengths or compositions are for a group to qualify as a stretcher unit or a specificity unit.
For claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117, the compounds are drawn to a conjugate having a PBD or pyrrolobenzodiazepine moiety, which is defined on page one of the present specification as 
    PNG
    media_image1.png
    152
    199
    media_image1.png
    Greyscale
.  However, the claims contain reference to PBD compounds where the C ring is either expanded or contains additional heteroatoms, such that the moiety is no longer a PBD moiety.  Therefore, the claims are indefinite as it is not known if a pyrrolobenzodiazepine moiety is actually required or not for the present claims.
Claim 10 refers to R3, R5, R17, and R23 as defined herein, but has not specifically mentioned another claim where the definitions to be found are or where specifically the definitions are to be found.  Therefore, claim 10 is indefinite as the variables are not properly defined in the claim.
Claims 10, 11, and 17 refer to attachment to LM, but the term does not appear in the claim or any of the preceding claims.  Therefore, the limitation is indefinite as it is not known where the attachment to LM and what the composition of LM is.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Formula IIIa in claim 41 is broader than base claim 40 as L1 is present but not bonded to A1 as required by claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-41, 107, and 113-117 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US PGPUB 2022/0296725).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Thomas et al. teach the following conjugates:  
    PNG
    media_image2.png
    313
    690
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    175
    685
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    228
    689
    media_image4.png
    Greyscale
.  See the first compounds on pages 138, 141, and 147.  The conjugate on page 138 reads on the claims where D is a PBD drug moiety, LC is a linker unit that connects the PBRM to D, LP in claim 6 is choice 24, MP is choice 8 in claim 10, choice 3 in claim 11 (since LM is undefined,) and choice 3 in claim 17, MA comprises glycine, LD comprises a peptide of two amino acids of valine and alanine, and the hydrophilic group is a polyalcohol.  For claims 40 and 41, the stretcher unit is MP for claims 8 and 10, the specificity group L1 is Val-Ala, and a linker group is present to the PBD moiety.  Also, L1 and L2 together form the second option in claim 117.
With respect to the second conjugate, reads on the claims as described above for the first conjugate, but the dipeptide is Ala-Ala for L1.  Finally, the third conjugate reads on the claims as in the first conjugates, but A1 is the second choice in claim 113 and the T’ hydrophilic group is 
    PNG
    media_image5.png
    141
    451
    media_image5.png
    Greyscale
 as in claims 31, 33, 34, and 37.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-41, 107, and 113-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 2 and 104 of copending Application No. 16/766,914, published as US PGPUB 2022/0296725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
Claim 104 of the ‘914 application is drawn to the following conjugates:  
    PNG
    media_image2.png
    313
    690
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    175
    685
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    228
    689
    media_image4.png
    Greyscale
.  See conjugates XIVc, XIVb, and XIVj.  Conjugate XIVc reads on the claims where D is a PBD drug moiety, LC is a linker unit that connects the PBRM to D, LP in claim 6 is choice 24, MP is choice 8 in claim 10, choice 3 in claim 11 (since LM is undefined,) and choice 3 in claim 17, MA comprises glycine, LD comprises a peptide of two amino acids of valine and alanine, and the hydrophilic group is a polyalcohol.  For claims 40 and 41, the stretcher unit is MP for claims 8 and 10, the specificity group L1 is Val-Ala, and a linker group is present to the PBD moiety.  Also, L1 and L2 together form the second option in claim 117.
With respect to the Conjugate XIVb, reads on the claims as described above for the first conjugate, but the dipeptide is Ala-Ala for L1.  Finally, the Conjugate XIVj reads on the claims as in the first conjugates, but A1 is the second choice in claim 113 and the T’ hydrophilic group is 
    PNG
    media_image5.png
    141
    451
    media_image5.png
    Greyscale
 as in claims 31, 33, 34, and 37.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Claims 1, 2, 6, 10, 11, 17, 22, 26, 29, 31, 33, 34, 37, 40-42, 74, 78, 79, 83, 84, 95, 96, 101, 103, 104, 107, and 113-117 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626